Citation Nr: 1737057	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to July 11, 2016, and to a rating in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part continued the noncompensable disability rating for bilateral hearing loss and continued a 10 percent rating for tinnitus, and denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  The Veteran filed a Notice of Disagreement (NOD) in December 2012, disagreeing only with the denial of a compensable rating for bilateral hearing loss.  A Statement of the Case (SOC) was issued in September 2013, and in September 2013, the Veteran filed his Substantive Appeal.  

In January 2016, the Veteran appeared at a hearing at the local RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  At the hearing it was agreed that the only issue before the Board was that of the proper rating for service connection bilateral hearing loss.  A copy of the hearing transcript has been associated with the claims file. 

The Board remanded this case in May 2016 to afford the Veteran the opportunity to clarify where and when he had received private treatment, as alleged in a February 2014 statement; to obtain up-to-date VA treatment records; and afford him a current VA audiology evaluation for rating purposes.  

A September 2016 rating decision granted an increase from a noncompensable disability rating to 40 percent effective July 11, 2016 (date of VA examination).  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Prior to July 11, 2016 the Veteran's service-connected bilateral hearing loss of the right ear has been manifested by no more than auditory acuity Level II and hearing loss of the left ear has been manifested by no more than, at most, auditory acuity Level IV; there was no exceptional or unusual feature associated with the Veteran's hearing loss disability.

2.  Since July 11, 2016 the Veteran's service-connected bilateral hearing loss of the right ear has been manifested by no more than auditory acuity Level VII and hearing loss of the left ear has been manifested by no more than, at most, auditory acuity Level VII; there was no exceptional or unusual feature associated with the Veteran's hearing loss disability.


CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss prior to July 11, 2016, are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.383(a)(3), 4.1, 4.2, 4.7, 4.21, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).  

2.  The criteria for an evaluation in excess of 40 percent for bilateral hearing loss since July 11, 2016 are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.383(a)(3), 4.1, 4.2, 4.7, 4.21, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied as to the claim for an increased rating for bilateral hearing loss by an RO letter in September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service records are on file.  Pursuant to the Board remand, in June 2016 the Veteran was contacted in writing and requested to provide clarifying information as to all treatment from VA and non-VA medical providers.  In response, he executed and returned releases to obtain records of VA treatment at the Palestine and Dallas outpatient treatment (OPT) facilities.  

Of record is an August 26, 2016 Report of Contact which reflects that a formal finding was made that VA had been unable to obtain records from the Temple, Texas, VA Medical Center for the periods of January 1, 1998 to January 21, 2001 and from November 10, 2001 to December 31, 2001, and that a determination was made that these records do not exist.  Also, on September 29, 2016, by phone, the Veteran informed the VA Appeals Management Center (AMC) that he had no additional records to submit in support of his claim.  

The Veteran testified at a Board hearing but has not identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  

Following the hearing the case was remanded to provide the Veteran with a VA rating examinations and this was conducted in July 2016.  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  

Bilateral Hearing Loss

VAOPT records show that in April 2001 the Veteran was advised that he was eligible for tests of his hearing and for hearing aids as time goes along.   In October 2001 he was informed that he could wear his right sided hearing aid at time of a colonoscopy. 

VAOPT records shows that in June 2003 a VA physician conducted an Otolaryngology Consultation and reported that in response to a request to provide a comment and opinion regarding an April 2003 private audiology report by J. H., it was indicated that at the time of audiometric testing by the private audiologist pure tone results indicated a mild to severe sensorineural hearing loss in the right ear and a mild to profound sensorineural loss of hearing in the left ear.  However, the private audiologist had noted that the accuracy of her test results was considered to be fair to poor.  Also, she indicated the pure tone Stenger, a test of functional hearing loss, was performed at 1000 Hz.  She indicated that her results were positive, indicating that the hearing loss, at least in the left ear, might be functional in nature.  

To clarify the private audiologist audiometric test results, she was indicating that, at least in the left ear, the Veteran was noted to have a functional (nonorganic) hearing loss.  This would indicate an invalid test.  Nonorganic hearing loss is defined as a conscious or unconscious effort of the individual being tested to exaggerate auditory thresholds.  The private audiologist was suggesting in her report that her audiometric test results, at least in the left ear, should be considered invalid.  This indication from her would negate the impression of the VARO that the Veteran's hearing was actually worse.  Audiometric testing done at the VA Medical Center indicated test results that were considered valid.  This was true both in January 2003 and also at the present time.  There was no asymmetric hearing loss present in either ear at the time of testing at the VA Medical Center, whereas there was significant asymmetric hearing loss present when the Veteran was tested by the private audiologist in April of 2003.  Therefore, it was the VA physician's opinion that the test results from the VAMC would be considered valid and there would be no basis for an increase in the veteran's current service connection, since there has been no reduction in auditory thresholds since he was last tested in January 2003.  In July 2003 the Veteran's hearing aids were refitted.  

In VA Form 21-4138, Statement in Support of Claim, in March 2012 the Veteran reported that VA had given him hearing aids.  

In a handwritten note attached to VA Form 21-4142, in September 2012 the Veteran reported that he was unable to work after having had two major back operations, and his only medical treatment was through VA in Waco and Palestine, Texas.  

In VA Form 21-4138, Statement in Support of Claim, in September 2012 which purports to be from the Veteran's wife, but is signed only by the Veteran, it was stated that his hearing was a lot worse.  She had to talk very loud from him to hear her.  Often she had to tell him what other people were saying.  

In VA Form 21-4138, Statement in Support of Claim, received in October 2012 the Veteran reported that he had had a music career prior to military service but because of his service-related hearing loss he had been deprived of that career.  He often had to read lips and could not hear high pitched voices.  He could not hear buzzers.  

The Veteran underwent a VA audiological examination on October 8, 2012.  Audiometric testing revealed the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
20
45
60
75
88%
Left
15
60
65
85
76%

Discrimination ability was determined by using the Maryland CNC test.  The examiner stated that the use of puretone test results as well as speech discrimination ability were appropriate for the Veteran.  The examiner diagnosed a bilateral sensorineural hearing loss.  The examiner reviewed the Veteran's claim file and stated that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work inasmuch as the Veteran misunderstood what people said most of the time.  He was unable to hear music the way he had in the past, and he had had hoped for a music career.  He did not hear buzzers, automobile turn signals, and alarms.  He had difficulty hearing women and children on a telephone.  He could not understand answering machines.  

At the January 2016 travel Board hearing the Veteran testified that he sometimes had to read lips to understand people.  His hearing loss had worsened and he now had difficulty understanding his wife when she spoke.  He did not use hearing aids because while they increased the volume of sound, they also distorted sound.  He believed that he needed hearing aids, and particularly hearing aids which did not distort sound.  

The Veteran underwent a VA audiological examination on July 11, 2016.  His claim file was reviewed.  Audiometric testing revealed the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
60
75
85
100
94%
Left
65
80
85
95
94%

Discrimination ability was determined by using the Maryland CNC test.  The examiner reported that puretone test results were not valid for rating purposes.  The examiner reported that the use of speech discrimination scores for each ear were appropriate for rating purposes.  His speech reception threshold level, in each ear, was 40 decibels.  The examiner diagnosed a bilateral sensorineural hearing loss.  
The examiner stated that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work inasmuch at the Veteran reported that he had to turn the volume of his television too loud and that frequently people had to repeat themselves.  He could not hear signals from his car, door bells, a phone ringing, and "other tools."  He felt that his hearing loss had impacted the quality of his life in retirement.  The examiner reported that the Veteran's hearing loss did not impact his physical ability to work and to be employed.  His hearing loss impacted his communication with peoples.  In an occupational environment, he had to avoid hearing warning signals and equipment signals.  A safe environment would be appropriate for his employment.  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 4.85(a) and (d).  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Evaluations of bilateral hearing loss range from a noncompensable evaluation to 100 percent, based on organic impairment of hearing acuity.

A noncompensable evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with Level IX or less in the other ear; or when Level II in one ear with Level IV or less in the other ear; or Level III in both ears.

"The regulations are clear.  Under the schedule of ratings, level I and level II hearing are noncompensable.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6100."  Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

A ten percent (10%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with either Level X or XI in the other ear; or Level II in one ear with Level V or greater in the other ear; or Level III in one ear with either Level IV or V or VI in the other ear; or Level IV in one ear with either Level IV or V in the other ear. 

A twenty percent (20%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level III in one ear with Level VII or higher in the other ear; or Level IV in one ear with either Level VI or VII or VIII in the other ear; or Level V in one ear with either Level V or VI in the other ear.  

A thirty percent (30%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level IV in one ear with either Level IX or X or XI in the other ear; or Level V in one ear with either Level VII or VIII in the other ear; or Level VI in one ear with either Level VI or VII in the other ear.  

A forty percent (40%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level V in one ear with either Level IX or X or XI in the other ear; or Level VI in one ear with either Level VIII or IX in the other ear; or Level VII in one ear with either Level VII or VIII in the other ear.

A fifty percent (50%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level VI in one ear with either Level X or XI in the other ear; or Level VII in one ear with Level IX in the other ear; or Level VIII in one ear with either Level VIII or IX in the other ear.

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

By way of background the Board notes that the Rating Schedule requires an essentially mathematical process using numeric scores obtained on VA audiometric testing for determining the appropriate evaluation to be assigned for the current level of hearing impairment.  

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It is again emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

As to the implicit contention that audiometric testing in a sound proof booth is not reflective of actual hearing acuity in a normal environment, audiometric testing in a sound proof booth provides for a more accurate comparison of the hearing acuity of the person being tested with the hearing acuity of those with normal hearing.  

A Compensable Rating for Bilateral Hearing Loss Prior to July 11, 2016

The October 2012 VA audiometric testing revealed an average threshold level in the right ear of 50 dbs. with discrimination ability of 88 percent.  Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), this translates to Level II hearing loss in the right ear.  In the left ear his average threshold level was 56 decibels with 76 percent discrimination.  Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), this translates to Level IV hearing loss in the left ear.  When applied to Table VII, Level II hearing loss in one ear and Level IV hearing loss in the other ear warrants a noncompensable evaluation.  Significantly, at the time of the October 2012 testing he did not have puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Likewise, his threshold levels were not all 55 decibels or more at each of the relevant frequencies.  Consequently, the application of Table VIA is not warranted.  

Accordingly, prior to the July 11, 2016 VA audiometric testing, showing a worsening of the Veteran's hearing loss, a compensable disability evaluation for bilateral hearing loss was not warranted.  

A Rating in Excess of 40 percent Since July 11, 2016

The July 11, 2016 VA audiometric testing revealed an average threshold level in the right ear of 80 dbs. with discrimination ability of 94 percent.  Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), this translates to Level II hearing loss in the right ear.  
In the left ear his average threshold level was 81 decibels with 94 percent discrimination.  Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), this translates to Level II hearing loss in the left ear.  When applied to Table VII, Level II hearing loss in one ear and Level IV hearing loss in the other ear warrants a noncompensable evaluation.  

Significantly, at the time of the October 2012 testing he did not have puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Consequently, the application of Table VIa is not warranted.  

However, at the July 11, 2016 audiometric testing all of the Veteran's puretone threshold in each ear at all the relevant frequencies were 55 decibels or greater.  Thus, under 38 C.F.R. § 4.86(a) the results can be applied to either Table VI or VIA.  Under Table VIA the Veteran's average puretone thresholds in each ear translate to Level VII hearing loss in each ear.  Under Table VII, a hearing loss of Level VII in one ear with hearing loss of Level VII in the other ear warrants a 40 percent disability rating.  

In this regard, the Board is aware that the examiner at the 2016 VA audiometric testing indicated that the result of puretone testing were not valid for rating purposes.  However, the rating schedule does not provide for determining the level of hearing acuity based solely on speech discrimination ability.  Thus, it is clear that reasonable doubt was favorably resolved in favor of the Veteran in the application of Table VIA in arriving at the assignment of a 40 percent schedular rating for bilateral hearing loss.  

Accordingly, given the Veteran's scores on the testing prior to July 11, 2016, the rating provisions for hearing loss do not provide for a compensable evaluation for bilateral hearing loss; and given the Veteran's scores on the testing on July 11, 2016, the rating provisions for hearing loss do not provide for a disability rating in excess of 40 percent since July 11, 2016.  

In this case, the preponderance of the evidence is against the assignment of a compensable disability rating for bilateral hearing loss prior to July 11, 2016, and against the assignment of a disability rating in excess of 40 percent since July 11, 2016, and as such further staging of the Veteran's rating for bilateral hearing loss is not warranted.  


Extraschedular Consideration

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA audiological examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

With regard to the Veteran's service-connected bilateral hearing loss, the evidence of record does not reflect that the disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating criteria are definitive and provide a precise result based on audiometric test results.  The "[a]ssignment of disability ratings for hearing impairment [is] derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It has not been alleged that there was any irregularity in VA's mechanical application of the rating schedule in this case and the Board finds that there was no such irregularity. 

The Veteran's subjective statements regarding hearing difficulty, when contrasted with the statements of the VA examiner as to the impact of the hearing loss and the repeated results of VA audiometric testing, are not sufficient to render his hearing disability as one not contemplated by the rating schedule.  Significantly, the recent VA examiner indicated that the Veteran could work in a safe environment.  And this is even considering the Veteran's complaints as to the inadequacy of improvement of his hearing acuity with hearing aids, his complaints of having to read lip, difficulty hearing people speak such as higher pitched voices of women and children, particularly hearing high pitch sounds including ringing, bells, buzzers and alarms.  Further, his complaints are the type of impairment considered under the rating schedule.  

Furthermore, the Schedule for Rating Disabilities provides for multiple levels of compensable ratings should the Veteran's hearing loss increase in severity.  Significantly, the Schedule for Rating Disabilities provides for compensation for exceptional hearing loss situations but, as explained, the Veteran does not meet the criteria for an increased rating under these criteria.  

Superficially, the availability of a potentially higher schedular rating might not seem relevant.  However, the Court held in Thun v. Peake, 22 Vet. App. 111,115 (2008) that "[t]he threshold factor for extraschedular consideration is a finding that the evidence [] presents such an exceptional disability picture that the available [italics added] schedular evaluations [] are inadequate..."  In other words, it is not solely the adequacy of the current schedular rating(s) assigned which must be considered but the Rating Schedule as a whole as a vehicle for assigning the proper disability ratings.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for a currently assigned rating would preclude consideration of all criteria used in even higher levels of disability ratings in determining whether the schedular criteria in the Rating Schedule are adequate.  Stated even more simply, the Court's case law has established that whether higher schedular ratings are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)).  

Moreover, under 38 C.F.R. § 4.85(g) service-connected hearing loss may, in combination with other service-connected disabilities, warrant entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by the Veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of his hearing loss, as related above.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed.Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed.Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current schedular rating criteria. 

To the extent that it is argued that the schedular rating criteria in general and regulations do not contemplate the functional effects of hearing impairment, including using testing conditions conducted without background noise, the Court recently rejected such an argument in Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In Doucette, Id., the Court found that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding" and that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Id.  These are the precise symptoms that the appellant in this case refers to, i.e., difficulty understanding speech and hearing various sounds in his personal life.  As found by the Court in Doucette, these symptoms are contemplated by the schedular rating criteria and do not require extraschedular evaluation.  Id.  See Anderson v. Shulkin, No. 16-0991, slip op. at 6 (U.S. Vet. App. March 31, 2017) (nonprecedential memorandum decision). 

Because the Veteran's disability picture with respect to the service-connected hearing loss is contemplated by the rating schedule, the threshold issue under Thun is not met.  Consequently, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  The Board finds that the rating criteria reasonably describe and compensate the Veteran's disability level and symptomatology for his service-connected hearing loss.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Therefore, the Board finds that even with consideration being given to the doctrine of the favorable resolution of doubt in favor of the Veteran, the criteria for referral for extraschedular rating consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 and Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

A compensable evaluation for bilateral hearing loss prior to July 11, 2016, and to a rating in excess of 40 percent thereafter is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


